In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                      No. 06-19-00022-CV



PLEASANT GROVE INDEPENDENT SCHOOL DISTRICT, Appellant

                               V.

     FIELDTURF USA INC. AND ALTECH, INC., Appellees




            On Appeal from the 102nd District Court
                    Bowie County, Texas
                Trial Court No. 15C1318-102




         Before Morriss, C.J., Stevens and van Cleef, JJ.
          Opinion on Remand by Chief Justice Morriss
                                   OPINION ON REMAND

       To build a new football stadium, Pleasant Grove Independent School District contracted

with prime contractor Altech, Inc., whose subcontractors included FieldTurf USA, for the

manufacture and provision of an artificial-turf field bearing the product name Prestige XM-60,

with Duraspine fibers. Though the field’s life was purported to be ten to twelve years and was

warranted for eight years, the field started degrading within five years. A dispute arose over the

turf, resulting in various claims among the District, Altech, and FieldTurf. Notwithstanding

explicit contract language limiting FieldTurf’s warranty to repair or replace defective turf, the

District rejected FieldTurf’s proposal to repair the field. Instead, the District decided to install a

new field and then maintained at trial that it was entitled to damages measured by the turf’s

replacement cost. Fatally to its warranty claim, the District stood by that position by not

introducing evidence for the statutorily sanctioned measure of damages.

       The trial court granted summary judgment in favor of Altech and partial summary

judgment in favor of FieldTurf as to the District’s fraud claims. The District’s warranty claim

against FieldTurf proceeded to trial, where the jury found that FieldTurf breached its warranty

and awarded the District $175,000.00 in actual damages.           Both the District and FieldTurf

appealed to this Court. See Pleasant Grove Indep. Sch. Dist. v. FieldTurf USA, 634 S.W.3d 84

(Tex. App.—Texarkana 2020), rev’d in part, FieldTurf USA v. Pleasant Grove Indep. Sch. Dist.,

642 S.W.3d 829 (Tex. 2022).

       On appeal, we reversed Altech’s summary judgment against the District as to the breach

of warranty claim and affirmed FieldTurf’s partial summary judgment against the District.

                                                  2
Pleasant Grove Indep. Sch. Dist., 634 S.W.3d at 95. Because we remanded the case for a new

trial, we addressed neither the District’s two points of error regarding the measure of damages

and its motion for a new trial on attorney fees nor the five points of error raised in FieldTurf’s

cross-appeal regarding its motion for judgment notwithstanding the jury’s verdict. Id. at 100.

The parties appealed to the Texas Supreme Court, which affirmed our judgment as to the

District’s fraud claims, reversed our judgment in part, reinstated the trial court’s award of

summary judgment in favor of Altech, and reversed our decision to remand the case for a new

trial, remanding it back to us so that we might consider the previously unaddressed points of

error. FieldTurf USA, 642 S.W.3d 829.

       Here, on remand, we address FieldTurf’s challenges to the jury’s verdict against it on the

warranty claim. We also address the District’s argument on appeal that the jury was erroneously

instructed on the measure of damages.

       We reverse the jury’s award of damages and render a take-nothing judgment in favor of

FieldTurf because, (1) under the clear language of the warranty, repair and replacement were the

exclusive remedies for breach of warranty; (2) the jury was properly instructed on damages; and

(3) even if the District pled, proved, and obtained a jury finding that the warranty failed of its

essential purpose, it failed to produce evidence of damages.

       (1)     Under the Clear Language of the Warranty, Repair and Replacement Were the
               Exclusive Remedies for Breach of Warranty

       FieldTurf contends that the District was not entitled to recover money damages and that

the trial court should have granted its motion for judgment notwithstanding the verdict (JNOV),

because the District’s sole remedy under the warranty and the Texas Uniform Commercial Code
                                                3
(UCC) was repair or replacement of the field. To put this in its full context, we offer the

background of this case.

       When the District decided to build a new football stadium and install a synthetic-turf

field, it contracted with Altech to be the general contractor. Among the subcontractors was

FieldTurf. In 2009, based on representations made by FieldTurf representatives, the District’s

governing board selected FieldTurf’s Prestige XM-60 field with Duraspine fiber as its new

synthetic-turf field. The turf materials were obtained from FieldTurf and were installed onto the

field by a separate subcontractor.

       The FieldTurf field was installed in the new football stadium between August and

October 2009. FieldTurf provided an eight-year limited warranty on the artificial-turf field.

FieldTurf’s limited warranty for the field provided:

       FIELDTURF warrants that if Prestige XM-60 for football, soccer, synthetic turf
       proves to be defective in material or workmanship, resulting in a loss of pile
       height greater than 50%, during normal and ordinary use of the Product for the
       sporting activities set out below or for any other uses for which FIELDTURF
       gives its written authorization, within 8 years from the date of completion of
       installation, FIELDTURF will, at FIELDTURF’s option, either repair or replace
       the affected area without charge to the extent required to meet the warranty period
       (but no cash refunds will be made) . . . . This warranty is limited to the remedies
       of repair or replacement, which shall constitute exclusive remedies available
       under this warranty, and all other remedies or recourses which might otherwise be
       available are hereby waived by [the District]. FIELDTURF will have no other
       obligations or liability for damages arising out of or in connection with the use or
       performance of the product including but without limitation, damages for personal
       injury or economic losses.

The warranty period officially began on or about April 14, 2010.

       Around June 2014, the District personnel notified FieldTurf that the field was degrading

and its fibers were becoming brittle, causing color loss and loss of traction. In July, Ross Wittig,
                                                 4
a FieldTurf representative, personally walked the field and took photos of it. During Wittig’s

subsequent “off the record” conversation with Josh Gibson, who had, in 2014, replaced Davis as

coach and athletic director, and Steve Shatto, the District’s maintenance director, Wittig admitted

that the field was “in bad condition” and that

       FieldTurf ha[d] multiple fields that [were] failing. They[ were] failing at -- at a
       large rate all over the United States. There [were] some schools that [were]
       getting these fields replaced; that they[ had] just started turning down, you know,
       people. And so his advice to us was that the squeakiest wheel -- those were his
       words: the squeakiest wheel [was] going to get attention, and -- and, you know,
       we needed to raise a fuss about our product.

Wittig emailed FieldTurf regarding the field’s condition, confirming to FieldTurf that “[t]here

[were] some safety concerns,” that the gold-colored fibers in the end zones “ha[d] about

disappeared,” that “[m]any inlays [were] separating,” and that the field’s white lines were

beginning to disappear.

       Because the District continued to complain about the field’s condition, Todd Bresee,

FieldTurf’s designated Duraspine field evaluator, inspected the field in September 2014. In

Bresee’s resulting report, he concluded that the field was “showing signs of accelerated wear in

all the fiber colors” between the football field’s numbers, that there were “large amounts of

broken fiber on the surface,” and that the “gold fiber [was] broken completely down to the top of

the infill.” Bresee stated that the green fibers, which comprised most of the field, were in poor or

fair condition, that all the gold fibers were in poor condition, that only the black fibers in the end

zone and in the field logo were found to be in good condition, and that none of the fibers were

found to be in very good or excellent condition. His report to FieldTurf included the following

comments:
                                                  5
          The field has a large amount of broken fiber on it. The AD showed me pics of
          this fiber clogging up his players cleats when the field is wet. Owner is also upset
          with the amount of fiber that has to be cleaned out of the locker room each day. I
          was on my knees taking pictures and when I stood up I was covered with the
          green field fiber. Owner took pics of my pants covered with the fiber. This field
          needs to be cleaned and loose fiber removed.

Gibson testified that the field was the worst he had ever seen, that it was covered in broken and

split fibers, and that it had become a safety issue due to the layer of broken fibers making the

field slippery. Gibson testified that Bresee agreed with his conclusion that the field was in “bad

shape.”

          During the last three months of 2014, the District complained to FieldTurf about the

field’s premature wear and degradation and demanded that FieldTurf replace the field under

warranty. In January 2015, FieldTurf Customer Service Director, Julie Paquin, responded to the

District’s requests with an email that claimed that FieldTurf’s inspection of the field found it to

be in “fair/good condition,” that the field problems were merely cosmetic and presented no

playability or safety hazards, and that the field merely needed a “laymor scrape” process that

would remove some of the rubber infill at the base of the fibers to expose more of the fibers.

The District rejected the laymor scrape as an acceptable solution because it would improve the

cosmetic look of the field for only a short period of time. Rather, the District demanded that

FieldTurf honor the warranty and replace the field. In FieldTurf’s February 12, 2015, response

to the District’s demands, FieldTurf refused to replace the field, claiming that even though the

fibers were degraded, the field was not in poor enough condition to require replacement because

the fiber degradation was “predominately a problem of appearance.” In September 2015, after

its further requests for replacement were denied, the District chose to fight for its turf, filing a
                                                   6
claim against Altech for breach of warranty and claims against FieldTurf for fraud and breach of

warranty. The District subsequently removed and replaced the field at its own expense.

       The trial court granted summary judgment in favor of Altech and a summary judgment in

favor of FieldTurf as to the District’s fraud claims. The District’s remaining claim for breach of

warranty against FieldTurf proceeded to trial, where the jury found that FieldTurf breached its

warranty and awarded the District $175,000.00 in actual damages. FieldTurf sought a JNOV on

the basis that the District was not entitled to damages for breach of warranty. The trial court

denied FieldTurf’s motion for a JNOV.

       Having reviewed the above facts and procedural history, we turn to FieldTurf’s issue

regarding the trial court’s denial of its motion for JNOV as to the District’s warranty claim.

       We review a motion for JNOV under a no-evidence standard of review, meaning we

“credit evidence favoring the jury verdict if reasonable jurors could, and disregard contrary

evidence unless reasonable jurors could not.” Tanner v. Nationwide Mut. Fire Ins. Co., 289

S.W.3d 828, 830 (Tex. 2009) (citations omitted). We will uphold the jury’s finding if more than

a scintilla of competent evidence supports it. Id. “The final test for legal sufficiency must

always be whether the evidence at trial would enable reasonable and fair-minded people to reach

the verdict under review.” Id.

       The interpretation of an unambiguous contract is a question of law that we review de

novo using well-settled contract-construction principles. URI, Inc. v. Kleberg Cty., 543 S.W.3d

755, 763 (Tex. 2018). We presume that parties intend what the words in their contract say, and



                                                 7
we interpret contract language according to its plain, ordinary, and generally accepted meaning

unless the contract directs otherwise. Id. at 763–64.

       Under Section 2.714 of the UCC, a buyer who has accepted nonconforming goods that

breach a given warranty may recover money damages in the amount of “the difference at the

time and place of acceptance between the value of the goods accepted and the value they would

have had if they had been as warranted.” TEX. BUS. & COM. CODE ANN. § 2.714(b). However,

parties may agree to limit the remedies available for breach of warranty. See Weaver v. Jamar,

383 S.W.3d 805 (Tex. App.—Houston [14th Dist.] 2012, no pet.); Mostek Corp. v. Chemetron

Corp., 642 S.W.2d 20, 25 (Tex. App.—Dallas 1982, writ dism’d by agr.). Section 2.719(a)

provides that, subject to certain other provisions, the parties may agree to limit the buyer’s

remedy exclusively to “repair and replacement of non-conforming goods or parts.” TEX. BUS. &

COM. CODE ANN. § 2.719(a). Under that section,

               (1)     the agreement may provide for remedies in addition to or in
       substitution for those provided in this chapter and may limit or alter the measure
       of damages recoverable under this chapter, as by limiting the buyer’s remedies to
       return of the goods and repayment of the price or to repair and replacement of
       non-conforming goods or parts; and

              (2)     resort to a remedy as provided is optional unless the remedy is
       expressly agreed to be exclusive, in which case it is the sole remedy.

TEX. BUS. & COM. CODE ANN. § 2.719(a).            Limited and exclusive remedy provisions are

enforceable under Texas law. See New Braunfels Indep. Sch. Dist. v. FieldTurf USA, No. 07-20-

00308-CV, 2021 WL 5277135, at *5–6 (Tex. App.—Amarillo Nov. 12, 2021, pet. denied) (mem.

op.); Mostek Corp., 642 S.W.2d at 25; Ganda, Inc. v. All Plastics Molding, Inc., 521 S.W.2d 940

(Tex. App.—Waco 1975, writ ref’d n.r.e.).
                                                 8
       Here, the applicable warranty language stated:

       [At] FieldTurf’s option, [it will] either repair or replace the affected area without
       charge, to the extent required to meet the warranty period (but no cash refunds
       will be made). . . . This warranty is limited to the remedies of repair or
       replacement, which shall constitute the exclusive remedies available under this
       warranty, and all other remedies or recourses which might otherwise be available
       are hereby waived by [the District]. . . . FieldTurf will have no other obligations
       or liability for damages arising out of or in connection with the use or
       performance of the product including but without limitation, damages for personal
       injury or economic losses.

FieldTurf contends that, as per Section 2.719(a), the parties limited the remedies available for

breach of warranty, and under the express and unambiguous terms of the warranty, the District

was limited to, at FieldTurf’s option, the remedies of repair or replacement of the field and,

therefore, could not obtain money damages on its claim for breach of warranty

       If the parties intend for the stated remedy to describe the sole remedy under the contract,

“this must be clearly expressed.” Equistar Chems., L.P. v. ClydeUnion DB, Limestone, 579

S.W.3d 505, 522 (Tex. App.—Houston [14th Dist.] 2019, pet. denied). Here, under the plain

language of their contract, the District and FieldTurf agreed that repair or replacement were the

“exclusive” and “sole” available remedies for a breach of warranty and that the District “waived”

any and all other remedies. Similar contractual language has been held to establish an exclusive

or sole remedy. The warranty language in a recent case involving the same product was identical

to the language present in this case, and the court of appeals held that the New Braunfels school

district’s claim for breach of warranty was limited to the exclusive remedies of repair or

replacement of the turf field installed for that District. See New Braunfels Indep. Sch. Dist., 2021

WL 5277135, at *5–6. In PPG Industries, Inc. v. JMB/Houston Centers Limited Partnership, the

                                                 9
Texas Supreme Court held that the contractual warranty was limited to replacement where the

warranty provided: “Pursuant to this limited warranty, [seller] will only supply a new unit, and

no labor, installation or special or consequential damages are included. . . . [Seller] makes no

other warranty.” PPG Indus., Inc. v. JMB/Houston Ctrs. Ltd. P’ship, 146 S.W.3d 79, 98, 101

(Tex. 2004). Similarly, a warranty stating, “Seller shall in no event be liable to buyer . . . for

damages of any kind . . . resulting from any cause whatsoever . . . and seller’s sole liability shall

be to replace any products covered by this agreement which do not conform to the specifications

set forth herein” was held to provide a valid, exclusive remedy of replacement. See Mostek

Corp., 642 S.W.2d at 26.

       The District concedes that “the parties contracted for the express warranty for repair or

replacement of a defective field.” However, the District also argues that its claim for breach of

warranty is not limited to, as FieldTurf contends, specific performance—the actual repair or

replacement of the field. Section 2.719 states that, through a limited warranty, the parties may

“limit or alter the measure of damages recoverable . . . as by limiting the buyer’s remedies . . . to

repair or replacement of non-conforming goods or parts.” TEX. BUS. & COM. CODE ANN.

§ 2.719(a)(1) (emphasis added). The District contends that the warranty language means that it

and FieldTurf agreed to change the “measure of damages recoverable” from Section 2.714’s

default measure based on the difference in market value to “the cost to repair or replace the

field.” TEX. BUS. & COM. CODE ANN. § 2.714 (emphasis added). However, the plain contract

language does not provide the cost of, or monetary damage for, repair or replacement as an

available remedy. Furthermore, the District fails to cite to any authority interpreting this type of

                                                 10
exclusive “repair or replacement” warranty to allow money damages for the cost of repair or

replacement, and we are aware of none.

       In light of the foregoing, we find that, under the terms of the warranty, the District’s

claim for breach of warranty was limited to repair or replacement of the field, unless it pled,

proved, and obtained a jury finding on an exception that would support damages. See TEX. BUS.

& COM. CODE ANN. § 2.719(b). To that end, the District argues that it was entitled to damages

because the trial court incorrectly instructed the jury regarding the measure of damages. We next

turn to that damage-instruction issue.

       (2)     The Jury Was Properly Instructed on Damages

       The District contends on appeal that the trial court erred by refusing to instruct the jury

that the measure of damages was the cost of replacing the field. We disagree.

       An instruction is proper if it might assist the jury in answering the submitted questions,

accurately states the law, and finds support in the pleadings and evidence. TEX. R. CIV. P. 277;

Thota v. Young, 366 S.W.3d 678, 687 (Tex. 2012); La. & Ark. Ry. Co. v. Blakely, 773 S.W.2d

595, 598 (Tex. App.—Texarkana 1989, writ denied). “A trial court is afforded more discretion

when submitting instructions than when submitting questions.” Clay v. AIG Aerospace Ins.

Servs., Inc., 488 S.W.3d 402, 412 (Tex. App.—Texarkana 2016, no pet.); Wal-Mart Stores, Inc.

v. Middleton, 982 S.W.2d 468, 470 (Tex. App.—San Antonio 1998, pet. denied). A trial court

has broad discretion to determine necessary and proper instructions, therefore, we review a trial

court’s decision to refuse a particular instruction under an abuse-of-discretion standard. Shupe v.

Lingafelter, 192 S.W.3d 577, 579 (Tex. 2006); In re V.L.K., 24 S.W.3d 338, 341 (Tex. 2000).

                                                11
An abuse of discretion occurs where a trial court acts arbitrarily, unreasonably, or without

consideration of guiding principles or clearly fails to analyze or apply the law correctly. Walker

v. Packer, 827 S.W.2d 833, 840 (Tex. 1992); Downer v. Aquamarine Operators, Inc., 701

S.W.2d 238, 241–42 (Tex. 1985); Middleton, 982 S.W.2d at 469–70.

            Here, jury question number three asked the jury, “[W]hat sum of money, if any, if paid

now in [this] case would fairly and reasonably compensate [the District] for its damages, if any,

that resulted from the failure to comply?” Over the District’s objection, the question was

accompanied by the following instruction regarding the measure of damages: “Consider the

following elements of damages, if any, and none other. The difference at the time and place of

acceptance between the value of the goods accepted and the value they would have had if they

had been as warranted.” The District contends that the trial court erred by refusing its proffered

instruction that the measure of damage should be the “[r]eplacement cost”—that is, “[t]he cost to

repair or replace the field with a field constructed from materials of good quality.”

            The remedy for a breach of an express warranty is initially found in the plain language of

the warranty itself. See Lankford v. Rogers Ford Sales, 478 S.W.2d 248 (seller will not be bound

beyond terms of express warranty). Under Section 2.719(b), if an exclusive remedy, like the one

in this case, fails of its essential purpose, the UCC provides that that “remedy may be had as

provided in this title.” TEX. BUS. & COM. CODE ANN. § 2.719(a). In the case of a breach of

warranty for accepted goods,1 the remedy referred to in Section 2.719 is found in Section 2.714,

where the UCC allows the buyer to recover, in money damages, “the difference at the time and

1
    Here, there is no question that the District accepted the field.

                                                               12
place of acceptance between the value of the goods accepted and the value they would have had

if they had been as warranted.” TEX. BUS. & COM. CODE ANN. § 2.714(b); see New Braunfels

Indep. Sch. Dist., 2021 WL 5277135, at *5 (citing Section 2.714 as “the default remedy”

available if warranty is shown to fail of its essential purpose); Equistar Chem., 579 S.W.3d at

522 (citing Section 2.714 as remedy “provided in this title” under Section 2.719(b)); Morgan

Bldgs. & Spas v. Humane Society of Se. Tex., 249 S.W.3d 480, 491 (Tex. App.—Beaumont

2008, no pet.) (citing Section 2.714 as UCC remedy for breach of warranty).

       As detailed above, the exclusive warranty in this case did not allow for money damages

for a breach of warranty. Even assuming, arguendo, that the District pled, proved, and obtained

a jury finding that the express, exclusive warranty in this case had failed of its essential purpose,

the only damages the District would be entitled to are those under Section 2.714(b), the language

of which the challenged jury instruction closely tracks. See id.; TEX. BUS. & COM. CODE ANN.

§§ 2.714(b), 2.719(b).

       The District contends that it was entitled to a measure of damages that compensated it for

the cost of replacing the field—what it calls the “benefit of the bargain.” In support of its

argument that the trial court erred in rejecting its proffered instruction, the District relies on

general breach-of-contract law, and it argues that the measure of damages in this case should

have been “expectancy” damages, which provide the “benefit of the plaintiff’s bargain.” Quigley

v. Bennett, 227 S.W.3d 51, 56 (Tex. 2007); Walden v. Affiliated Computer Servs., Inc., 97

S.W.3d 303, 328 (Tex. App.—Houston [14th Dist.] 2003, pet. denied). However, the cases cited

in support of the District’s argument are inapplicable because cases dealing with a breach of

                                                 13
warranty are not the same as those dealing with a breach of contract. Sw. Bell Tel. Co. v. FDP

Corp., 811 S.W.2d 572, 576 (Tex. 1991) (under UCC, breach of contract and breach of warranty

are different causes of action). For example, if a buyer accepts goods that prove to be non-

conforming, the buyer may recover for breach of warranty remedies, but if a buyer rejects the

goods or revokes acceptance, the buyer may recover breach-of-contract remedies. See TEX. BUS.

& COM. CODE ANN. § 2.714; Selectouch Corp. v. Perfect Starch, Inc., 111 S.W.3d 830, 834 (Tex.

App.—Dallas 2003, no pet.); see also TEX. BUS. & COM. CODE ANN. § 2.608(c) (buyer who

revokes acceptance has “the same rights and duties with regard to the goods involved as if he had

rejected them”). Absent warranty provisions to the contrary, the cost of repair or replacement is

not the applicable measure of damages for a breach of warranty. See Omni USA, Inc., v. Parker-

Hannifin Corp., 964 F.Supp.2d 805, 829 (S.D. Tex. 2013) (“The measure of direct damages for a

breach of warranty is the market value difference between the goods as delivered and the goods

as warranted at the time and place of acceptance.”) (citing Chaq Oil Co. v. Gardner Mach.

Corp., 500 S.W.2d 877, 878–79 (Tex. App.—Houston [14th Dist.] 1973, no writ), disapproved

of on other grounds by MAN Engines & Components, Inc. v. Shows, 434 S.W.3d 132 (Tex.

2014)); accord Simmons v. Simpson, 626 S.W.2d 315, 317 (Tex. App.—El Paso 1980, no writ);

Valley Datsun v. Martinez, 578 S.W.2d 485, 490 (Tex. App.—Corpus Christi 1979, no writ).

       While the District claims that its proffered instruction provides the “benefit of the

bargain,” Section 2.714’s “difference in market value” measure is a benefit of the bargain

remedy. See W.O. Bankston Nissan v. Walters, 754 S.W.2d 127, 128 (Tex. 1988) (“[T]he

‘benefit of the bargain’ measure . . . is the difference between the value as represented and the

                                               14
value actually received.”). Furthermore, the District fails to direct this Court to any breach-of-

warranty case like this one where its proffered damage instruction was given, and we are aware

of none. Here, the given instruction accurately stated the law, was supported by the pleadings,

and assisted the jury in answering the damage question. Therefore, the trial court was within its

discretion to instruct the jury as to the Section 2.714(b) measure of damages. See TEX. R. CIV. P.

277; Thota, 366 S.W.3d at 687. Accordingly, the District’s point of error must fail. Having

established that the court’s charged measure of damages was faithful to Section 2.714(b),2 we

next examine whether the District produced evidence to support that measure of damages.

        (3)      Even If the District Pled, Proved, and Obtained a Jury Finding that the Warranty
                 Failed of Its Essential Purpose, It Failed to Produce Evidence of Damages

        We turn to FieldTurf’s final point of error. FieldTurf contends that it was entitled to a

JNOV because the District failed to produce evidence of its damages. We agree.

        Even in the face of an exclusive, limited remedy for breach of warranty, a party may still

recover money damages under Article 2 of the UCC for breach of warranty “[w]here

circumstances cause an exclusive or limited remedy to fail of its essential purpose.” See TEX.

BUS. & COM. CODE ANN §§ 2.714, 2.719(b). As detailed below, we need not address whether

the District pled, proved, and obtained a jury finding that the warranty failed of its essential




2
 In the charge conference, FieldTurf objected to the charge on the basis that no evidence had been produced to
support even this correct Section 2.714(b) jury charge. That objection is not before us, due to the posture of this
case.

                                                        15
purpose.3 The District’s damage claim must fail in any event because there is no evidence to

support the jury’s award of damages.

         Providing evidence of damages is vital to a plaintiff’s cause of action. In Chaq Oil, Chaq

Oil bought a tractor from Gardner Machinery Corp., but later, Chaq Oil had to make rather

extensive repairs to the tractor. Chaq Oil Co., 500 S.W.2d at 877–78. Chaq Oil sued Gardner

for breach of the warranty for fitness of use, but the trial court entered a take-nothing judgment

in favor of Gardner. Id. The court of appeals affirmed the trial court’s judgment, because the

measure of damages for this breach of warranty action was the difference in market value

between the equipment as delivered and as warranted, and Chaq Oil presented evidence only of

the purchase price and the cost of repairs. Id. at 878–79. Chaq Oil’s claims failed as a matter of

law because it failed to present any evidence as to the tractor’s difference in market value. Id. at

879.

         The facts of this case are very similar to those of Chaq Oil. Here, as in Chaq Oil, the

measure of damages, as defined by the court’s charge, was the same—“[t]he difference at the

time and place of acceptance between the value of the goods accepted and the value they would

have had if they had been as warranted”—and, like Chaq Oil, the District produced evidence

only of the field’s initial purchase price and the cost of replacement. The District fails to direct

this Court to any evidence of the difference in market value between the field it received and the

3
 A party seeking money damages in contravention of the remedy provided for in the warranty must plead and prove
that the warranty failed of its essential purpose and must also seek a jury finding on the issue. See Great Am. Prods.
v. Permabond Int’l, 94 S.W.3d 675, 684 (Tex. App.—Austin 2002, pet. denied). Failure to do so forfeits the issue.
Id.; Henderson v. Ford Motor Co., 547 S.W.2d 663, 669 (Tex. App.—Amarillo 1977, no writ) (“[T]here is no
pleading by the plaintiff that she was entitled to recover because the warranty failed to its essential purpose, and,
therefore, no jury issue was raised or could be submitted.”).

                                                         16
field it was promised. Indeed, at trial, the District admitted that there was “no evidence to

support this damage measure,” and on appeal, the District “concedes that it did not put on

evidence of difference in market value at the time of delivery.” Even if there had been proof and

a finding that the warranty failed of its essential purpose, because there is no probative evidence

of the difference in the field’s market value at the time of delivery, the District’s claim for breach

of warranty must fail. See id. at 878.

         Accordingly, we sustain this point of error, reverse the judgment, and render a take-

nothing judgment in favor of FieldTurf. Due to our ruling, we need not address the parties’

remaining points of error.4



                                                                Josh Morriss, III
                                                                Chief Justice

Date Submitted:            May 3, 2022
Date Decided:              July 1, 2022




4
 The District’s remaining point of error argued that the trial court erred by not granting a partial new trial on
attorney fees. FieldTurf’s unaddressed points of error argue that the District was not entitled to damages and the
trial court should have granted its motion for JNOV because: (1) there was no evidence as to damages related to the
gold-colored fibers; (2) the District failed to plead or prove that the warranty failed of its essential purpose; and
(3) the record is legally insufficient to establish that FieldTurf had both notice and a reasonable opportunity to cure.

                                                          17